Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-5, 7, 21, and 22, drawn to a method of preventing or treating pancreatic ductal adenocarcinoma (PDA) in a subject comprising diagnosing the subject as being at a pre-malignant stage or early stage of developing PDA, administering to the subject a composition comprising a therapeutically effective amount of a microRNA-21, a miR-224 or a combination thereof thereby preventing or treating pancreatic ductal adenocarcinoma, classified in C12Q 1/6886.
II. Claims 2-7, 21, 22, drawn to a method of preventing or treating pancreatic ductal adenocarcinoma (PDA) in a subject comprising diagnosing the subject as being at a pre-malignant stage or early stage of developing PDA, administering to the subject a composition comprising a therapeutically effective amount of a microRNA-21, a miR-224 or a combination thereof thereby preventing or treating pancreatic ductal adenocarcinoma further comprising detecting in the subject’s cells increased expression of KRAS mutation and/or KRAS activation as compared to a normal control, classified in C12Q 2600/178.	
III. Claim 23, 24, 25, and 28-34, drawn to a method of preventing or treating cancer in a subject comprising administering to the subject a composition comprising a therapeutically effective amount of a microRNA inhibitor, classified in C12N 15/113.	
Claim 1 link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  
Claim 20 link(s) inventions I, II, and III.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 20.  
Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination requires KRAS mutation and/or KRAS activation measured in an assay and can used the method step in either claim 4 or 5.  In addition, an miR-21 inhibitor, miR-224 inhibitor, or combination thereof or a method of treating or preventing PDA in a subject can be used in the combination.  The subcombination has separate utility such as treating or preventing PDA in a subject or using another assay that does not require detecting KRAS mutation and/or KRAS activation.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination requires miRNA 21 and/or miR-224 inhibitor to treat or prevent PDA in the subject but does not specifically require the type of subject as claimed in the subcombination.  In addition, the combination can use a small molecule, antibody, gene editing agent, oligonucleotide or combination thereof as the inhibitor.  The subcombination has separate utility such as treating or preventing another type of cancer or disease.  The subcombination does not require a miR-21 and/or miR-224 inhibitor to treat or prevent cancer or a subject having PDA.
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the method requires diagnosing the subject as being at a pre-malignant stage or early stages of developing PDA but does not specifically require the subject as claimed in the subcombination.  In addition, detecting increased of KRAS mutation and/or KRAS activation is not required in invention III.  The subcombination has separate utility such as treating or preventing a non-PDA cancer in a subject or does not require a miR-21 and/or miR-224 inhibitor to treat or prevent cancer.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



If applicant elects group I or group II, applicant is further required to make the following species election:
This application contains claims directed to the following patentably distinct species a miR-21 inhibitor, a miR-224 inhibitor or combination thereof.  The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (each microRNA has a different nucleotide and targets different genes). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.

If applicant elects group I or group II, applicant is further required to make the following species election:
This application contains claims directed to the following patentably distinct species the one or more detected miRNAs is selected from a miR-21, miR-16, miR-28, a miR-224, a miR-28, miR-216b or combinations thereof.  The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (each microRNA has a different nucleotide and targets different genes). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.

If applicant elects group I or group II, applicant is further required to make the following species election:
Claim 1 is generic to the following disclosed patentably distinct species: This application contains claims directed to the following patentably distinct species: the inhibitors comprise: antibodies, antibodies fragments, microRNA mimics, oligonucleotides, polynucleotides, antisense oligonucleotides, siRNAs, enzymes, gene editing agents, nucleases, peptides, polypeptides, small molecules, synthetic compounds, natural compounds or combinations thereof.  The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (each inhibitor has a different structure and function). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.


If applicant elects group III, applicant is further required to make the following species election:
This application contains claims directed to the following patentably distinct species: one or more inhibitors comprises inhibitors of one or more of: a miR-21, a miR-224, miR-16, miR-28, miR-28, miR-216b or combinations thereof.  The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (each microRNA has a different nucleotide and targets different genes). In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct species: the inhibitors comprise: antibodies, antibodies fragments, microRNA mimics, oligonucleotides, polynucleotides, antisense oligonucleotides, siRNAs, enzymes, gene editing agents, nucleases, peptides, polypeptides, small molecules, synthetic compounds, natural compounds or combinations thereof.  The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (each inhibitor has a different structure and function). In addition, these species are not obvious variants of each other based on the current record.
This application contains claims directed to the following patentably distinct species: wherein the cancer comprises pancreatic cancer, pre-cancerous pancreatic state, or non-neoplastic condition.  The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species (each condition requires a different subject). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 20 is generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WHITEMAN whose telephone number is (571)272-0764. The examiner can normally be reached Monday thru Friday; 6:00 AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635